        Case: 1:20-cv-06513 Document #: 1 Filed: 11/02/20 Page 1 of 33 PageID #:1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

DENISE HOBBS                             )
                                         )
                Plaintiff,               )   Case No.
                                         )
         v.                              )
                                         )
THOMAS J. DART, Sheriff of               )
Cook County, in his official capacity,   )
and COOK COUNTY, ILLINOIS                )
                                         )
                                         )
                Defendants.              )


                                     COMPLAINT

         Plaintiff, Denise Hobbs, complains as follows against Defendants, Thomas J.

Dart, Sheriff of Cook County, in his official capacity, and Cook County, Illinois:

   I.         PARTIES

         1.     Plaintiff is a 59-year-old African American woman who resides in Cook

County, Illinois. Plaintiff was formerly employed by Sheriff Thomas J. Dart.

         2.     Defendant Thomas J. Dart is the Sheriff of Cook County, Illinois and is

vested with all the powers and responsibilities vested in him under Division 3-6 of

the Counties Code, 55 ILCS 5/3-6001-6040, including the appointment of deputies

as court security officers. Defendant Dart is responsible for all acts, omissions, and

conduct attributed in this Complaint to “the Cook County Sheriff's Office” (“CCSO”).

Defendant Dart is sued in his official capacity as Sheriff of Cook County.
     Case: 1:20-cv-06513 Document #: 1 Filed: 11/02/20 Page 2 of 33 PageID #:2




         3.     At all times relevant, Defendant Dart was Plaintiff’s “employer” under

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e(b) (“Title

VII”) and the Illinois Human Rights Act, 775 ILCS 5/2-101(B) (“IHRA”), and a unit

of county government under the Illinois Civil Rights Act, 740 ILCS 23/5 (“ICRA”).

         4.     Defendant County of Cook (“Cook County” or “the County”) is a body

politic and corporate, organized under the Counties Code, 55 ILCS 5/1-1001-5/7-

1001. Cook County has indemnification obligations for wrongful acts committed by

the Sheriff of Cook County, see 745 ILCS 10/1-202 and 9-102, and is named in its

capacity as indemnitor.

   II.        JURISDICTION AND VENUE

         5.     This Court has jurisdiction over Plaintiff’s federal claims pursuant to

42 U.S.C. § 2000e-5(f)(3) (Title VII), 29 U.S.C. § 626(c) (ADEA), 28 U.S.C. § 1331

(federal question), and 28 U.S.C. § 1443 (civil rights).

         6.     This Court has supplemental jurisdiction over Plaintiff’s state law

claims pursuant to 28 U.S.C. § 1367.

         7.     17. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b),

because a Defendant resides in this District and a substantial part of the events or

omissions giving rise to the claims alleged occurred in this District.

   III.       EXHAUSTION OF ADMINISTRATIVE REMEDIES

         8.     On August 14, 2019, Plaintiff filed a complaint of unlawful sex, race,

and age discrimination against the CCSO in the Illinois Department of Human




                                             2
     Case: 1:20-cv-06513 Document #: 1 Filed: 11/02/20 Page 3 of 33 PageID #:3




Rights (“IDHR”). Plaintiff’s IDHR complaint was cross-filed with the Equal

Employment Opportunity Commission (“EEOC”).

         9.      On August 9, 2020, Plaintiff received notice from the IDHR of her right

to commence a civil action in court under the Illinois Human Rights Act.

         10.     On August 19, 2020, Plaintiff received notice from the EEOC of her

right to commence a civil action in court under the Age Discrimination in

Employment Act.

         11.     On September 10, Plaintiff received notice from the U.S. Department

of Justice (“USDOJ”) of her right to commence a civil action in court under Title VII.

         12.     Plaintiff filed this Complaint within 90 days of her receipt of the

notices from the IDHR, EEOC, and USDOJ.

   IV.         PRINCIPAL FACTUAL ALLEGATIONS

     13.         At all times relevant, Plaintiff was a sworn sheriff’s deputy and state-

certified peace officer, employed by the CCSO.

     14.         In April 2007, the CCSO hired Plaintiff to train as a correctional

officer, and she entered into the CCSO’s correctional officer training academy. She

successfully completed all training requirements, passed the deputy sheriff state

exam, and graduated from training as a correctional officer in July 2007.

     15.         From July 2007 until June 2019, Plaintiff was assigned to the Cook

County Department of Corrections (“CCDOC”). Her duties as a correctional officer

revolved around the security and safety of detainees at the Cook County Jail.




                                              3
     Case: 1:20-cv-06513 Document #: 1 Filed: 11/02/20 Page 4 of 33 PageID #:4




      16.    In February 2019, Plaintiff applied for a transfer from the CCDOC to

the CCSO’s Court Services Division (“Courts”), to work as a courthouse deputy.

      17.    The right to transfer to Courts is governed by a collective bargaining

agreement (“CBA”). Under the CBA, the right to transfer is based upon seniority.

      18.    On June 10, 2019, Plaintiff received notification that her application to

transfer to Courts was accepted. She transferred to Courts on June 24, 2019.

      19.    On June 24, 2019, Plaintiff entered into training with other deputy

sheriffs transferring to Courts from the CCDOC. Because seniority rights govern

such transfers, Plaintiff and other deputy sheriffs in training had already devoted

many years of service to the CCSO as correctional officers, protecting the public by

ensuring the security of detainees at the Cook County Jail.

      20.    In July 2019, instructors overseeing the training of deputy sheriffs

transferring to Courts repeatedly administered an unlawful physical fitness test

(which CCSO refers to as the “physical agility test” or “PAT”).

      21.    The CCSO was well aware of the conduct of the training instructors in

administering the PAT to deputy sheriffs in training for Courts.

      22.    The PAT is a three-event test consisting of sit ups, a bench press, and a

timed 1.5-mile run. These activities in no way resemble, relate to, or measure a

deputy sheriff’s ability to perform the job duties of a courthouse deputy.

      23.    The PAT has a statistically significant adverse impact on African

Americans, women, and deputy sheriffs over the age of 40.




                                          4
     Case: 1:20-cv-06513 Document #: 1 Filed: 11/02/20 Page 5 of 33 PageID #:5




      24.    Put differently, African Americans, women, and deputy sheriffs over

the age of 40 are significantly more likely to fail the PAT.

      25.    The CCSO’s use of the PAT, which bears no relation to the job duties of

a courthouse deputy and results in the disproportionate rejection of African

Americans, women, and older deputy sheriffs for positions as courthouse deputies,

constitutes unlawful discrimination and a civil rights violation.

      26.     On August 1, 2019, the CCSO rescinded Plaintiff’s transfer to Courts

because, and only because, she failed the PAT. Plaintiff was returned to her former

post at the Cook County Jail.

      27.    Plaintiff could not return to the Jail. As a correctional officer in the

Jail, she had been chronically subjected to a sexually hostile work environment

resulting from the CCOS’s acquiescence in extreme forms of sexual harassment by

male detainees directed at Plaintiff and other women employed in the Jail.

Detainees in the Jail exposed their genitalia to correctional officers and other

women working in the Jail; brazenly masturbated in front of them, including, at

times, aiming ejaculations at them; groped and grabbed them; subjected them to

sexually degrading insults and slurs; and threatened them with sexual violence.

      28.    As a correctional officer in the Jail, Plaintiff was forced to endure a

work environment permeated with discriminatory intimidation, ridicule, and insult

so severe and pervasive and so consistently traumatizing as to make the Jail an

objectively abusive and hostile workplace for Plaintiff.




                                           5
     Case: 1:20-cv-06513 Document #: 1 Filed: 11/02/20 Page 6 of 33 PageID #:6




       29.    Plaintiff could not return to work in that sexually hostile environment

without serious jeopardy to her physical and mental health. Her physician

adamantly opposed her return to the Jail. The working conditions in the Jail, and

specifically the sexually hostile work environment resulting from CCSO’s

acquiescence in detainee sexual harassment, were intolerable. Because the CCSO

refused to permit Plaintiff to work in Courts, she determined that she has no option

other than to retire from the CCSO. She retired on September 1, 2019.

       30.    The CCSO’s conduct in relying on a discriminatory and invalid

physical fitness test (the PAT) to fail Plaintiff and other deputy sheriffs from

courthouse deputy training and return them to the CCDOC violated Title VII, the

Age Discrimination in Employment Act, the Illinois Human Rights Act, and the

Illinois Civil Rights Act, which collectively prohibit the use of employment tests that

have an adverse impact based on race, sex, and age unless they are correlated with

important job duties. The PAT used by the CCSO does not measure or predict the

job duties of a courthouse deputy.

       31.    When the CCSO used the PAT to reject deputy sheriffs from Courts, it

knew that African Americans, women, and older deputy sheriffs were significantly

more likely to fail. The CCSO’s use of the PAT despite its known adverse impact on

African Americans, women, and older deputy sheriffs was deliberate, reckless,

intentional, and indifferent to their civil rights.

       32.    In fact, before the CCSO administered the PAT to Plaintiff and other

deputy sheriffs transferring to Courts, an administrative law judge (ALJ) with the




                                            6
     Case: 1:20-cv-06513 Document #: 1 Filed: 11/02/20 Page 7 of 33 PageID #:7




Illinois Labor Relations Board (“ILRB”) issued an order affirming an arbitrator’s

finding that the CCSO’s use of the PAT constituted an unfair labor practice under

the collective bargaining agreement between the CCSO and Local 700 of the

International Brotherhood of Teamsters. See Exhibit A at 7-34. On July 9, 2019, at

a public meeting in Chicago, the local panel of the ILRB adopted the ALJ’s findings

and orders, including the order that the CCSO must “cease and desist” from

requiring correctional officers transferring to Courts “take or pass a PAT at any

time.” Id. at 1-6. But the CCSO proceeded to brazenly violate that order by

requiring Plaintiff and other officers in the courthouse deputy class to take and pass

the PAT.

       33.    On August 13, 2019, Nicholas Scouffas, CCSO’s general counsel, and

Katherine Christy, an assistant general counsel, received the email attached to this

Complaint as Exhibit B. The email, from Plaintiff’s counsel, attached Plaintiff’s

IDHR complaint and warned that litigation would be filed if the CCSO did not

remedy the discrimination by returning Plaintiff to Courts. The email describes the

legal claims arising from the CCSO’s use of the PAT and cites a federal court

decision finding that the use of a 1.5 mile run to select correctional officers violates

Title VII of the Civil Rights Act. Mr. Scouffas and Ms. Christy did not acknowledge

receipt or respond to the email.

       34.    The CCSO’s knowing violation of the ILRB’s order and conscious

disregard of precedent further reflect that its conduct was deliberate, intentional,

and in reckless disregard of Plaintiff’s civil rights.




                                             7
     Case: 1:20-cv-06513 Document #: 1 Filed: 11/02/20 Page 8 of 33 PageID #:8




        35.     As a remedy for the CCSO’s discriminatory and unlawful conduct,

Plaintiff seeks a finding that the CCSO’s use of the PAT to reject her for

employment as a courthouse deputy violated her legal and civil rights; monetary

damages associated with her forced retirement; compensatory damages for her

additional monetary losses, humiliation, and other emotional distress; other make-

whole legal and equitable relief; and her reasonable attorney’s fees and costs,

including expert witness fees and other litigation expenses.

   V.         ADDITIONAL FACTUAL ALLEGATIONS

        36.     The CCDOC conducted the courthouse deputy Training Academy that

Plaintiff participated in from June 24, 2019 until on or around August 2, 2019. The

CCSO referred to that Academy as the “19-02” class.

        37.     A total of 25 deputy sheriffs entered the 19-02 class.

        38.     The demographic composition of the class was as follows:

                a. 15 men—3 African-Americans and 12 others

                b. 10 women—8 African-Americans and 2 others

Thus, 40% of the class were women and 60% were men; and 44% of the class were

African Americans, and 56% were not African Americans. On information and

belief, all class members were between the ages of 30 and 59.

        39.     The Training Academy included physical fitness training, classroom

instruction, drills, uniform inspection, various other activities, and the PAT.

        40.     Executive Director Marie Rangel ran the Training Academy. Officer

Erica Pepper and Sergeant Maria Utreras served as training coordinators,




                                             8
     Case: 1:20-cv-06513 Document #: 1 Filed: 11/02/20 Page 9 of 33 PageID #:9




overseeing daily operations. Various other training instructors led physical fitness

training.

      41.    When informed that deputy sheriffs transferring to Courts would be

required to take and pass the PAT, Plaintiff was surprised and confused. She knew

that Local 700 of the International Brotherhood of Teamsters, the bargaining unit

for correctional officers, had successfully challenged the CCSO’s use of the PAT to

disqualify correctional officers from transfer to Courts. She knew that the CCSO

had been prohibited from administering the PAT to officers in her class, and she

assumed that Maria Rangel, who ran the Training Academy, knew this as well.

      42.    Each of the three PAT events had a minimum passing requirement. If

a deputy sheriff failed any of the three events, they failed the PAT.

      43.    The PAT’s minimum standards were: 24 sit ups in one minute, a bench

press of at least 52% of the deputy’s body weight, and a 1.5 mile run completed in 16

minutes and 52 seconds or less. See Exhibit C.

      44.    The CCSO did not norm the PAT’s minimum passing standards by sex

or age. By failing to norm the test, the CCSO was demanding that female deputies

and older deputies demonstrate a higher level of physical fitness than male deputies

and younger deputies. That is a scientific fact, reflecting physiological differences

between women and men, and between younger and older human beings.

      45.    Imposing more rigorous physical fitness requirements on female

deputies constituted unlawful sex discrimination.




                                           9
    Case: 1:20-cv-06513 Document #: 1 Filed: 11/02/20 Page 10 of 33 PageID #:10




      46.    Imposing more rigorous physical fitness requirements on older

deputies constituted unlawful age discrimination.

      47.    On or around July 29, 2019, Sergeant Utreras administered the PAT to

Plaintiff and other deputy sheriffs in training for Courts. Eight out of 25 deputies

failed at least one PAT event. Plaintiff failed the 1.5 mile run and the sit up event.

      48.    On or around July 31, 2019, Sergeant Utreras re-administered the

PAT to Plaintiff and the other seven deputies who had failed it. Plaintiff passed the

sit up test. She also completed the 1.5 mile run but was told that her time exceeded

the 16 minute 52 second cutoff.

      49.    After failing the 1.5-mile run, Plaintiff was directed to sign paperwork

acknowledging her time. By signing that document, Plaintiff did not consent to the

use of the PAT to reject her from employment as a courthouse deputy.

      50.    After all eight deputies were re-tested on the PAT, Officer Pepper

directed the six who had failed, including Plaintiff, to report to human resources.

      51.    On information and belief, all six deputy sheriffs who were re-tested on

the PAT and directed to report to human resources failed the 1.5 run. Some

deputies also failed other test events (e.g. the bench press).

      52.    The demographics of the rejected deputy sheriffs were as follows:

             a. 1 African-American man over age 40

             b. 4 African-American women over age 40 (including Plaintiff)

             c. 1 Caucasian man over age 40




                                           10
    Case: 1:20-cv-06513 Document #: 1 Filed: 11/02/20 Page 11 of 33 PageID #:11




      53.    The PAT had a statistically significant adverse impact based upon

race, sex, and age. After re-administration of the PAT, African Americans

constituted 44% of the 19-02 class but 83% of the class members who failed. Women

constituted 40% of the 19-02 class but 66.7% of the class members who failed. And

while Plaintiff does not know the exact composition of the class by age, there were a

number of class members under age 40, but none failed the PAT after it was re-

administered.

      54.    On July 31, 2019, the six deputies who failed the PAT, including

Plaintiff, reported to human resources and met with Rebecca Rierson, the CCSO’s

human resources director. The deputies explained that they had been directed to

meet with her because they had failed the 1.5-mile PAT test event. Ms. Rierson

expressed confusion. She stated that she did not believe the 1.5 mile run test was

necessary for a position as a courthouse deputy. She then dismissed them and told

them to return after lunch.

      55.    When they returned, Ms. Rierson said she had spoken to CCSO’s legal

department and Plaintiff and the other five deputies would be sent back to their

previous assignments at the CCDOC. Ms. Rierson did not make any statements

defending the use of the PAT as a selection device for courthouse deputies.

      56.    On July 31, 2019, Jeff Johnsen, the CCDOC’s first assistant executive

director of operations, issued a personnel memorandum transferring Plaintiff and

the five other deputy sheriffs who failed the PAT back to the CCDOC effective

August 1, 2019.




                                         11
    Case: 1:20-cv-06513 Document #: 1 Filed: 11/02/20 Page 12 of 33 PageID #:12




      57.    On August 13, 2019, Plaintiff’s counsel sent the email attached to this

Complaint as Exhibit B to General Counsel Nicholas Scouffas and Assistant

General Counsel Katherine Christy, attaching an Illinois Department of Human

Rights complaint that Plaintiff’s counsel indicated would be filed if the deputy

sheriffs were returned to the CCDOC. Mr. Scouffas and Ms. Christy did not

acknowledge receipt or respond to the email.

      58.    That very same day, the ILRB issued its written order documenting its

order issued publicly on July 9, 2019, including the order that the CCSO cease and

desist from using the PAT on correctional officers transferring from the CCDOC to

Courts.

      59.    On August 14, 2019, Plaintiff filed a sworn complaint of sex, race, and

age discrimination with the Illinois Department of Human Rights, which was cross-

filed with the Equal Employment Opportunity Commission.

      60.    Despite receipt of the ILRB’s order and a copy of Plaintiff’s IDHR

complaint, the CCSO did not offer to return Plaintiff to Courts. Instead, she

remained assigned to the CCDOC. However, she did not actually return to work at

the Jail because it would have been medically dangerous to do so.

      61.    Plaintiff had no choice other than to retire from the CCSO. She could

not return to the sexually hostile work environment at the Jail. On September 1,

2020, Plaintiff retired from the CCSO.

      62.    On October 7, 2019, around five weeks after Plaintiff’s forced

retirement, Joseph Bellettiere, executive director of Courts, issued a memorandum




                                          12
    Case: 1:20-cv-06513 Document #: 1 Filed: 11/02/20 Page 13 of 33 PageID #:13




stating that the other five deputy sheriffs who had been transferred back to the

CCDOC because they failed the PAT would be transferred to Courts effective

October 13, 2019, “as a result of” their “completing” courthouse deputy training.

None of these deputies retook or passed the PAT in order to “complete” training.

       63.    CCSO did not invite Plaintiff to return to work in Courts. As a

consequence, she has remained on forced retirement, earning a fraction of the wages

she would have earned as a courthouse deputy.

       64.    The CCSO’s conduct was deliberate, reckless, intentional, and

indifferent to the Plaintiff’s civil rights.

                                  COUNT I
               DISPARATE IMPACT -- RACE DISCRIMINATION
                         TITLE VII, 42 U.S.C. § 2000e
               (Against Defendant Dart, in His Official Capacity)

       65.    Plaintiff restates, realleges, and incorporates the allegations above as

if fully set forth fully herein.

       66.    Title VII provides that it is unlawful for an employer to use an

employment practice that causes a disparate impact on the basis of race unless the

employer can demonstrate that the challenged practice is job related for the position

and consistent with business necessity. 42 U.S.C. § 2000e-2(k).

       67.    The PAT had an adverse impact on African American deputy sheriffs

transferring to Courts.

       68.    Despite CCSO’s representation to deputy sheriffs transferring to

Courts, neither the PAT nor any of its three test events “is a scientifically valid




                                               13
    Case: 1:20-cv-06513 Document #: 1 Filed: 11/02/20 Page 14 of 33 PageID #:14




test.” The PAT does not relate to, correlate with, or in any way predict the ability of

deputy sheriffs to perform the job duties of a courthouse deputy.

      69.    On information and belief, the CCSO failed to conduct any

scientifically acceptable job analysis of the courthouse deputy position or to engage

a qualified industrial organizational psychologist or other expert to validate the

PAT or any of its three test events.

      70.    Also, or in the alternative, there were equally valid, less discriminatory

alternatives available to the CCSO to use to assess the minimum physical fitness

required of courthouse deputies, but CCSO failed to consider or adopt them. For

example, the CCSO could have but refused to norm the PAT by age and sex, which

would have reduced or eliminated its adverse impact.

      71.    By the actions set forth above, the CCSO violated 775 ILCS 5/2-102 by

engaging in disparate impact discrimination against Plaintiff on the basis of race.

      WHEREFORE Plaintiff respectfully prays that judgment be entered in her

favor and against the Defendant, Thomas J. Dart, in his official capacity, that the

Court enter an order finding that Defendant’s use of the PAT to prevent correctional

officers from transferring to Courts is discriminatory and unlawful and award

actual damages to Plaintiff in amounts sufficient to fully and fairly compensate her

for her injuries. The award should include compensation for Plaintiff’s monetary

damages, humiliation, mental anguish, and other emotional distress, and

reasonable attorney’s fees and costs and expenses, including expert witness fees.




                                          14
    Case: 1:20-cv-06513 Document #: 1 Filed: 11/02/20 Page 15 of 33 PageID #:15




                                   COUNT II
                DISPARATE IMPACT -- RACE DISCRIMINATION
                         ILLINOIS HUMAN RIGHTS ACT
                (Against Defendant Dart, in His Official Capacity)

       72.    Plaintiff restates, realleges, and incorporates the allegations above as

if fully set forth fully herein.

       73.    The Illinois Human Rights Act provides that it is a civil rights

violation for any employer “to refuse to hire, to segregate, … or to act with respect

to recruitment, hiring, promotion, renewal of employment, selection for training or

apprenticeship, discharge, discipline, tenure or terms, privileges or conditions of

employment on the basis of unlawful discrimination or citizenship status.” 775

ILCS 5/2-102.

       74.    “Unlawful discrimination” under the Illinois Human Rights Act

includes disparate impact discrimination on the basis of race.

       75.    The PAT had an adverse impact on African Americans transferring to

Courts.

       76.    Despite CCSO’s representation to deputy sheriffs transferring to

Courts, neither the PAT nor any of its three test events “is a scientifically valid

test.” The PAT does not relate to, correlate with, or in any way predict the ability of

deputy sheriffs to perform the job duties of a courthouse deputy.

       77.    On information and belief, the CCSO failed to conduct any

scientifically acceptable job analysis of the courthouse deputy position or to engage

a qualified industrial-organizational psychologist or other expert to validate the

PAT or any of its three test events.



                                           15
    Case: 1:20-cv-06513 Document #: 1 Filed: 11/02/20 Page 16 of 33 PageID #:16




       78.    Also, or in the alternative, there were equally valid, less discriminatory

alternatives available to the CCSO to use to assess the minimum physical fitness

required of courthouse deputies, but CCSO failed to consider or adopt them. For

example, the CCSO could have but refused to norm the PAT by age and sex, which

would have reduced or eliminated its adverse impact.

       79.    By the actions set forth above, Defendant violated 775 ILCS 5/2-102 by

engaging in disparate impact discrimination against Plaintiff on the basis of race.

       WHEREFORE Plaintiff respectfully prays that judgment be entered in her

favor and against the Defendant, Thomas J. Dart, in his official capacity, that the

Court enter an order finding that Defendant’s use of the PAT to prevent correctional

officers from transferring to Courts is discriminatory and unlawful and award

actual damages to Plaintiff in amounts sufficient to fully and fairly compensate her

for her injuries. The award should include compensation for Plaintiff’s monetary

damages, humiliation, mental anguish, and other emotional distress, and

reasonable attorney’s fees and costs and expenses, including expert witness fees.

                                 COUNT III
                DISPARATE IMPACT – RACE DISCRIMINATION
                        ILLINOIS CIVIL RIGHTS ACT
                   (Defendant Dart, in His Official Capacity)

       80.    Plaintiff restates, realleges, and incorporates the allegations above as

if fully set forth fully herein.

       81.    By the actions set forth above, the CCSO violated 740 ILCS 23/5(a)(2),

which bars units of state, county, and local government, including the CCSO, from

“utiliz[ing] criteria or methods of administration that have the effect of subjecting



                                           16
    Case: 1:20-cv-06513 Document #: 1 Filed: 11/02/20 Page 17 of 33 PageID #:17




individuals to discrimination because of their race[.]” The CCSO violated this

provision by using the PAT, which had the effect of subjecting Plaintiff to

discrimination because of her race.

       WHEREFORE Plaintiff respectfully prays that judgment be entered in her

favor and against the Defendant, Thomas J. Dart, in his official capacity, that the

Court enter an order finding that Defendant’s use of the PAT to prevent correctional

officers from transferring to Courts is discriminatory and unlawful and award

actual damages to Plaintiff in amounts sufficient to fully and fairly compensate her

for her injuries. The award should include compensation for Plaintiff’s monetary

damages, humiliation, mental anguish, and other emotional distress, and

reasonable attorney’s fees and costs and expenses, including expert witness fees.

                                COUNT IV
             DISPARATE TREATMENT – RACE DISCRIMINATION
                        TITLE VII, 42 U.S.C. § 2000e
                    (Defendant Dart, in His Official Capacity)

       82.    Plaintiff restates, realleges, and incorporates the allegations above as

if fully set forth fully herein.

       83.    Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

2000e, provides that it is an “unlawful employment practice for an employer… to

discriminate against any individual with respect to his compensation, terms,

conditions, or privileges of employment, because of such individual’s race…” 42

U.S.C. § 2000e-2(a).




                                          17
    Case: 1:20-cv-06513 Document #: 1 Filed: 11/02/20 Page 18 of 33 PageID #:18




       84.    By the actions described above, the CCSO took adverse employment

actions against Plaintiff and intentionally discriminated against her on the basis of

her race, in violation of Title VII.

       85.    The CCSO’s conduct was deliberate, intentional, and in reckless

disregard of Plaintiff’s civil rights.

       WHEREFORE, Plaintiff respectfully prays that judgment be entered in her

favor and against the Defendant, Thomas J. Dart, in his official capacity, and that

the Court enter an order finding that Defendant’s use of the PAT to prevent

correctional officers from transferring to Courts is discriminatory and unlawful and

award actual damages to Plaintiff in amounts sufficient to full and fairly

compensate her for her injuries. The award should include compensation Plaintiff’s

monetary damages, humiliation, mental anguish and other emotional distress, and

reasonable attorney’s fees and costs and expenses, including expert witness fees.

                                COUNT V
             DISPARATE TREATMENT – RACE DISCRIMINATION
                      ILLINOIS HUMAN RIGHTS ACT
                  (Defendant Dart, in His Official Capacity)

       86.    Plaintiff restates, realleges, and incorporates the allegations above as

if fully set forth fully herein.

       87.    By the actions described above, the CCSO took adverse employment

actions against Plaintiff and intentionally discriminated against her the basis of

her race in violation of 775 ILCS 5/2-102.

       88.    The CCSO’s conduct was deliberate, intentional, and in reckless

disregard of Plaintiff’s civil rights.



                                          18
    Case: 1:20-cv-06513 Document #: 1 Filed: 11/02/20 Page 19 of 33 PageID #:19




       WHEREFORE Plaintiff respectfully prays that judgment be entered in her

favor and against the Defendant, Thomas J. Dart, in his official capacity, that the

Court enter an order finding that Defendant’s use of the PAT to prevent correctional

officers from transferring to Courts is discriminatory and unlawful and award

actual damages to Plaintiff in amounts sufficient to fully and fairly compensate her

for her injuries. The award should include compensation for Plaintiff’s monetary

damages, humiliation, mental anguish, and other emotional distress, and

reasonable attorney’s fees and costs and expenses, including expert witness fees.

                                COUNT VI
             DISPARATE TREATMENT – RACE DISCRIMINATION
                       ILLINOIS CIVIL RIGHTS ACT
                  (Defendant Dart, in His Official Capacity)

       89.    Plaintiff restates, realleges, and incorporates the allegations above as

if fully set forth fully herein.

       90.    By the actions set forth above, the CCSO violated 740 ILCS 23/5(a)(1),

which bars units of state, county, and local government, including the CCSO, from

“exclud[ing] a person from participation in, deny[ing] a person the benefits of, or

subject[ing] a person to discrimination under any program or activity on the

grounds of that person’s race[.]”

       91.    The CCSO’s conduct was deliberate, intentional, and in reckless

disregard of Plaintiff’s civil rights.

       WHEREFORE Plaintiff respectfully prays that judgment be entered in her

favor and against the Defendant, Thomas J. Dart, in his official capacity, that the

Court enter an order finding that Defendant’s use of the PAT to prevent correctional



                                          19
    Case: 1:20-cv-06513 Document #: 1 Filed: 11/02/20 Page 20 of 33 PageID #:20




officers from transferring to Courts is discriminatory and unlawful and award

actual damages to Plaintiff in amounts sufficient to fully and fairly compensate her

for her injuries. The award should include compensation for Plaintiff’s monetary

damages, humiliation, mental anguish, and other emotional distress, and

reasonable attorney’s fees and costs and expenses, including expert witness fees.

                                 COUNT VII
                DISPARATE IMPACT -- SEX DISCRIMINATION
                         TITLE VII, 42 U.S.C. § 2000e
               (Against Defendant Dart, in His Official Capacity)

       92.    Plaintiff restates, realleges, and incorporates the allegations above as

if fully set forth fully herein.

       93.    Title VII provides that it is unlawful for an employer to use an

employment practice that causes a disparate impact on the basis of sex unless the

employer can demonstrate that the challenged practice is job related for the position

and consistent with business necessity. 42 U.S.C. § 2000e-2(k).

       94.    The PAT had an adverse impact on female deputy sheriffs transferring

to Courts.

       95.    Despite CCSO’s representation to deputy sheriffs transferring to

Courts, neither the PAT nor any of its three test events “is a scientifically valid

test.” The PAT does not relate to, correlate with, or in any way predict the ability of

deputy sheriffs to perform the job duties of a courthouse deputy.

       96.    On information and belief, the CCSO failed to conduct any

scientifically acceptable job analysis of the courthouse deputy position or to engage




                                           20
    Case: 1:20-cv-06513 Document #: 1 Filed: 11/02/20 Page 21 of 33 PageID #:21




a qualified industrial organizational psychologist or other expert to validate the

PAT or any of its three test events.

       97.    Also, or in the alternative, there were equally valid, less discriminatory

alternatives available to the CCSO to use to assess the minimum physical fitness

required of courthouse deputies, but CCSO failed to consider or adopt them. For

example, the CCSO could have but refused to norm the PAT by age and sex, which

would have reduced or eliminated its adverse impact.

       98.    By the actions set forth above, the CCSO violated 775 ILCS 5/2-102 by

engaging in disparate impact discrimination against Plaintiff on the basis of sex.

       WHEREFORE Plaintiff respectfully prays that judgment be entered in her

favor and against the Defendant, Thomas J. Dart, in his official capacity, that the

Court enter an order finding that Defendant’s use of the PAT to prevent correctional

officers from transferring to Courts is discriminatory and unlawful and award

actual damages to Plaintiff in amounts sufficient to fully and fairly compensate her

for her injuries. The award should include compensation for Plaintiff’s monetary

damages, humiliation, mental anguish, and other emotional distress, and

reasonable attorney’s fees and costs and expenses, including expert witness fees.

                                COUNT VIII
                DISPARATE IMPACT -- SEX DISCRIMINATION
                        ILLINOIS HUMAN RIGHTS ACT
               (Against Defendant Dart, in His Official Capacity)

       99.    Plaintiff restates, realleges, and incorporates the allegations above as

if fully set forth fully herein.




                                           21
    Case: 1:20-cv-06513 Document #: 1 Filed: 11/02/20 Page 22 of 33 PageID #:22




      100.   The Illinois Human Rights Act provides that it is a civil rights

violation for any employer “to refuse to hire, to segregate, … or to act with respect

to recruitment, hiring, promotion, renewal of employment, selection for training or

apprenticeship, discharge, discipline, tenure or terms, privileges or conditions of

employment on the basis of unlawful discrimination or citizenship status.” 775

ILCS 5/2-102.

      101.   “Unlawful discrimination” under the Illinois Human Rights Act

includes disparate impact discrimination on the basis of sex.

      102.   The PAT had an adverse impact on female deputy sheriffs transferring

to Courts.

      103.   Despite CCSO’s representation to deputy sheriffs transferring to

Courts, neither the PAT nor any of its three test events “is a scientifically valid

test.” The PAT does not relate to, correlate with, or in any way predict the ability of

deputy sheriffs to perform the job duties of a courthouse deputy.

      104.   On information and belief, the CCSO failed to conduct any

scientifically acceptable job analysis of the courthouse deputy position or to engage

a qualified industrial-organizational psychologist or other expert to validate the

PAT or any of its three test events.

      105.   Also, or in the alternative, there were equally valid, less discriminatory

alternatives available to the CCSO to use to assess the minimum physical fitness

required of courthouse deputies, but CCSO failed to consider or adopt them. For




                                           22
    Case: 1:20-cv-06513 Document #: 1 Filed: 11/02/20 Page 23 of 33 PageID #:23




example, the CCSO could have but refused to norm the PAT by age and sex, which

would have reduced or eliminated its adverse impact.

       106.   By the actions set forth above, Defendant violated 775 ILCS 5/2-102 by

engaging in disparate impact discrimination against Plaintiff on the basis of sex.

       WHEREFORE Plaintiff respectfully prays that judgment be entered in her

favor and against the Defendant, Thomas J. Dart, in his official capacity, that the

Court enter an order finding that Defendant’s use of the PAT to prevent correctional

officers from transferring to Courts is discriminatory and unlawful and award

actual damages to Plaintiff in amounts sufficient to fully and fairly compensate her

for her injuries. The award should include compensation for Plaintiff’s monetary

damages, humiliation, mental anguish, and other emotional distress, and

reasonable attorney’s fees and costs and expenses, including expert witness fees.

                                 COUNT IX
                 DISPARATE IMPACT – SEX DISCRIMINATION
                        ILLINOIS CIVIL RIGHTS ACT
                   (Defendant Dart, in His Official Capacity)

       107.   Plaintiff restates, realleges, and incorporates the allegations above as

if fully set forth fully herein.

       108.   By the actions set forth above, the CCSO violated 740 ILCS 23/5(a)(2),

which bars units of state, county, and local government, including the CCSO, from

“utilize[ing] criteria or methods of administration that have the effect of subjecting

individuals to discrimination because of their … gender.” The CCSO violated this

provision by using the PAT, which had the effect of subjecting Plaintiff to

discrimination because of her gender.



                                          23
    Case: 1:20-cv-06513 Document #: 1 Filed: 11/02/20 Page 24 of 33 PageID #:24




       WHEREFORE Plaintiff respectfully prays that judgment be entered in her

favor and against the Defendant, Thomas J. Dart, in his official capacity, that the

Court enter an order finding that Defendant’s use of the PAT to prevent correctional

officers from transferring to Courts is discriminatory and unlawful and award

actual damages to Plaintiff in amounts sufficient to fully and fairly compensate her

for her injuries. The award should include compensation for Plaintiff’s monetary

damages, humiliation, mental anguish, and other emotional distress, and

reasonable attorney’s fees and costs and expenses, including expert witness fees.

                                COUNT X
              DISPARATE TREATMENT – SEX DISCRIMINATION
                        TITLE VII, 42 U.S.C. § 2000e
                    (Defendant Dart, in His Official Capacity)

       109.   Plaintiff restates, realleges, and incorporates the allegations above as

if fully set forth fully herein.

       110.   Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

2000e, provides that it is an “unlawful employment practice for an employer… to

discriminate against any individual with respect to his compensation, terms,

conditions, or privileges of employment, because of such individual’s … sex[.]” 42

U.S.C. § 2000e-2(a).

       111.   By the actions described above, the CCSO took adverse employment

actions against Plaintiff and intentionally discriminated against her on the basis of

her sex, in violation of Title VII.

       112.   The CCSO’s conduct was deliberate, intentional, and in reckless

disregard of Plaintiff’s civil rights.



                                          24
    Case: 1:20-cv-06513 Document #: 1 Filed: 11/02/20 Page 25 of 33 PageID #:25




       WHEREFORE, Plaintiff respectfully prays that judgment be entered in her

favor and against the Defendant, Thomas J. Dart, in his official capacity, and that

the Court enter an order finding that Defendant’s use of the PAT to prevent

correctional officers from transferring to Courts is discriminatory and unlawful and

award actual damages to Plaintiff in amounts sufficient to full and fairly

compensate her for her injuries. The award should include compensation Plaintiff’s

monetary damages, humiliation, mental anguish and other emotional distress, and

reasonable attorney’s fees and costs and expenses, including expert witness fees.

                                COUNT XI
              DISPARATE TREATMENT – SEX DISCRIMINATION
                      ILLINOIS HUMAN RIGHTS ACT
                  (Defendant Dart, in His Official Capacity)

       113.   Plaintiff restates, realleges, and incorporates the allegations above as

if fully set forth fully herein.

       114.   By the actions described above, the CCSO took adverse employment

actions against Plaintiff and intentionally discriminated against her the basis of her

sex in violation of 775 ILCS 5/2-102.

       115.   The CCSO’s conduct was deliberate, intentional, and in reckless

disregard of Plaintiff’s civil rights.

       WHEREFORE Plaintiff respectfully prays that judgment be entered in her

favor and against the Defendant, Thomas J. Dart, in his official capacity, that the

Court enter an order finding that Defendant’s use of the PAT to prevent correctional

officers from transferring to Courts is discriminatory and unlawful and award

actual damages to Plaintiff in amounts sufficient to fully and fairly compensate her



                                          25
    Case: 1:20-cv-06513 Document #: 1 Filed: 11/02/20 Page 26 of 33 PageID #:26




for her injuries. The award should include compensation for Plaintiff’s monetary

damages, humiliation, mental anguish, and other emotional distress, and

reasonable attorney’s fees and costs and expenses, including expert witness fees.

                                COUNT XII
              DISPARATE TREATMENT – SEX DISCRIMINATION
                       ILLINOIS CIVIL RIGHTS ACT
                  (Defendant Dart, in His Official Capacity)

       116.   Plaintiff restates, realleges, and incorporates the allegations above as

if fully set forth fully herein.

       117.   By the actions set forth above, the CCSO violated 740 ILCS 23/5(a)(1),

which bars units of state, county, and local government, including the CCSO, from

“exclud[ing] a person from participation in, deny[ing] a person the benefits of, or

subject[ing] a person to discrimination under any program or activity on the

grounds of that person’s … gender[.]”

       118.   The CCSO’s conduct was deliberate, intentional, and in reckless

disregard of Plaintiff’s civil rights.

       WHEREFORE Plaintiff respectfully prays that judgment be entered in her

favor and against the Defendant, Thomas J. Dart, in his official capacity, that the

Court enter an order finding that Defendant’s use of the PAT to prevent correctional

officers from transferring to Courts is discriminatory and unlawful and award

actual damages to Plaintiff in amounts sufficient to fully and fairly compensate her

for her injuries. The award should include compensation for Plaintiff’s monetary

damages, humiliation, mental anguish, and other emotional distress, and

reasonable attorney’s fees and costs and expenses, including expert witness fees.



                                          26
    Case: 1:20-cv-06513 Document #: 1 Filed: 11/02/20 Page 27 of 33 PageID #:27




                                COUNT XIII
                DISPARATE IMPACT – AGE DISCRIMINATION
                             ADEA, 29 U.S.C. § 623(a)
                     (Defendant Dart, in His Official Capacity)

      119.   The Age Discrimination in Employment Act provides that it shall be

unlawful for an employer “to fail or refuse to hire or to discharge any individual or

otherwise discriminate against any individual with respect to his compensation,

terms, conditions, or privileges of employment, because of such individual’s age” or

“to limit, segregate, or classify employees in any way which would deprive or tend to

deprive any individual of employment opportunities or otherwise adversely affect

his status as an employee, because of such individual’s age[.]” 29 U.S.C. § 623(a).

      120.   In addition to prohibiting intentional discrimination on the basis of

age, the ADEA prohibits unlawful disparate impact discrimination.

      121.   The PAT had an adverse impact on deputy sheriffs over the age of 40

who were transferring to Courts.

      122.   Despite CCSO’s representation to deputy sheriffs transferring to

Courts, neither the PAT nor any of its three test events “is a scientifically valid

test.” The PAT does not relate to, correlate with, or in any way predict the ability of

deputy sheriffs to perform the job duties of a courthouse deputy.

      123.   On information and belief, the CCSO failed to conduct any

scientifically acceptable job analysis of the courthouse deputy position or to engage

a qualified industrial-organizational psychologist or other expert to validate the

PAT or any of its three test events.




                                           27
    Case: 1:20-cv-06513 Document #: 1 Filed: 11/02/20 Page 28 of 33 PageID #:28




       124.   CCSO cannot demonstrate that the administration of the PAT is based

on a reasonable factor other than age.

       125.   Also, in the alternative, there were equally valid, less discriminatory

alternatives available to the CCSO to use to assess the minimum physical fitness

level required of courthouse deputies, but CCSO failed to consider or adopt them.

For example, the CCSO could have but refused to norm the PAT by age and sex,

which would have reduced or eliminated its adverse impact.

       126.   By actions set forth above, Defendant violated the ADEA, 29 USC §

623(a), by discriminating against Plaintiff because of her age.

       WHEREFORE, Plaintiff respectfully prays that judgment be entered in her

favor and against the Defendant, Thomas J. Dart, in his official capacity, and that

the Court enter an order finding that Defendant’s use of the PAT to prevent

correctional officers from transferring to Courts is discriminatory and unlawful and

award actual damages to Plaintiff in amounts sufficient to full and fairly

compensate her for her injuries. The award should include compensation Plaintiff’s

monetary damages, humiliation, mental anguish and other emotional distress, and

reasonable attorney’s fees and costs and expenses, including expert witness fees.

                                COUNT XIV
                 DISPARATE IMPACT – AGE DISCRIMINATION
                       ILLINOIS HUMAN RIGHTS ACT
                   (Defendant Dart, in His Official Capacity)

       127.   Plaintiff restates, realleges, and incorporates the allegations above as

if fully set forth fully herein.




                                          28
    Case: 1:20-cv-06513 Document #: 1 Filed: 11/02/20 Page 29 of 33 PageID #:29




      128.   The Illinois Human Rights Act provides that it is a civil rights

violation for any employer “to refuse to hire, to segregate, … or to act with respect

to recruitment, hiring, promotion, renewal of employment, selection for training or

apprenticeship, discharge, discipline, tenure or terms, privileges or conditions of

employment on the basis of unlawful discrimination or citizenship status.” 775

ILCS 5/2-102.

      129.   “Unlawful discrimination” under the Illinois Human Rights Act

includes disparate impact discrimination on the basis of age.

      130.   The PAT had an adverse impact on deputy sheriffs over the age of 40

who were transferring to Courts.

      131.   Despite CCSO’s representation to deputy sheriffs transferring to

Courts, neither the PAT nor any of its three test events “is a scientifically valid

test.” The PAT does not relate to, correlate with, or in any way predict the ability of

deputy sheriffs to perform the job duties of a courthouse deputy.

      132.   On information and belief, the CCSO failed to conduct any

scientifically acceptable job analysis of the courthouse deputy position or to engage

a qualified industrial-organizational psychologist or other expert to validate the

PAT or any of its three test events.

      133.   Also, or in the alternative, there were equally valid, less discriminatory

alternatives available to the CCSO to use to assess the minimum physical fitness

required of courthouse deputies, but CCSO failed to consider or adopt them. For




                                           29
    Case: 1:20-cv-06513 Document #: 1 Filed: 11/02/20 Page 30 of 33 PageID #:30




example, the CCSO could have but refused to norm the PAT by age and sex, which

would have reduced or eliminated its adverse impact.

       134.   By the actions set forth above, Defendant violated 775 ILCS 5/2-102 by

engaging in disparate impact discrimination against Plaintiff on the basis of age.

       WHEREFORE Plaintiff respectfully prays that judgment be entered in her

favor and against the Defendant, Thomas J. Dart, in his official capacity, that the

Court enter an order finding that Defendant’s use of the PAT to prevent correctional

officers from transferring to Courts is discriminatory and unlawful and award

actual damages to Plaintiff in amounts sufficient to fully and fairly compensate her

for her injuries. The award should include compensation for Plaintiff’s monetary

damages, humiliation, mental anguish, and other emotional distress, and

reasonable attorney’s fees and costs and expenses, including expert witness fees.

                                COUNT XV
              DISPARATE TREATMENT – AGE DISCRIMIATION
                          ADEA, 29 USC § 623(a)
                  (Defendant Dart, in His Official Capacity)

       135.   Plaintiff restates, realleges and incorporates the allegations above as if

fully set forth herein.

       136.   The Age Discrimination in Employment Act (“ADEA”), provides that it

is unlawful for an employer to “discriminate against any individual with respect to

his compensation, terms, conditions, or privileges of employment, because of such

individual’s age.” 29 U.S.C. § 623(a).

       137.   Plaintiff was over forty (40) years of age at the time of the CCSO’s

illegal administration of the PAT.



                                           30
    Case: 1:20-cv-06513 Document #: 1 Filed: 11/02/20 Page 31 of 33 PageID #:31




       138.     By the actions described above, the CCSO took adverse employment

actions against Plaintiff and intentionally discriminated against her on the basis of

her age, in violation of the ADEA, 29 U.S.C. § 623(a).

       139.     The CCSO’s conduct was deliberate, intentional, and in reckless

disregard of Plaintiff’s civil rights.

       WHEREFORE, Plaintiff respectfully prays that judgment be entered in her

favor and against the Defendant, Thomas J. Dart, in his official capacity, and that

the Court enter an order finding that Defendant’s use of the PAT to prevent

correctional officers from transferring to Courts is discriminatory and unlawful and

award actual damages to Plaintiff in amounts sufficient to full and fairly

compensate her for her injuries. The award should include compensation for

Plaintiff’s monetary damages, humiliation, mental anguish and other emotional

distress, and reasonable attorney’s fees and costs and expenses, including expert

witness fees.

                                 COUNT XVI
                DISPARATE TREATMENT – AGE DISCRIMIATION
                        ILLINOIS HUMAN RIGHTS ACT
                    (Defendant Dart, in His Official Capacity)

       140.     Plaintiff restates, realleges, and incorporates the allegations above as

if fully set forth fully herein.

       141.     By the actions described above, the CCSO took adverse employment

actions against Plaintiff and intentionally discriminated against her the basis of her

age in violation of 775 ILCS 5/2-102.




                                            31
    Case: 1:20-cv-06513 Document #: 1 Filed: 11/02/20 Page 32 of 33 PageID #:32




       142.   The CCSO’s conduct was deliberate, intentional, and in reckless

disregard of Plaintiff’s civil rights.

       WHEREFORE Plaintiff respectfully prays that judgment be entered in her

favor and against the Defendant, Thomas J. Dart, in his official capacity, that the

Court enter an order finding that Defendant’s use of the PAT to prevent correctional

officers from transferring to Courts is discriminatory and unlawful and award

actual damages to Plaintiff in amounts sufficient to fully and fairly compensate her

for her injuries. The award should include compensation for Plaintiff’s monetary

damages, humiliation, mental anguish, and other emotional distress, and

reasonable attorney’s fees and costs and expenses, including expert witness fees.

                              COUNT XVII
           INTENTIONAL INFLICTION OF EMOTIONAL DISTRISS
                 (Defendant Dart, in His Official Capacity)

       143.   Plaintiff restates, realleges, and incorporates the allegations above as

if fully set forth fully herein.

       144.   By the actions described above, Defendant intentionally used the PAT

despite its known adverse impact on women, African Americans, and deputy

sheriffs over the age of 40 and deliberately and knowingly used it to deny Plaintiff a

position as a courthouse deputy and to return her back to the CCDOC.

       145.   Defendant’s conduct was extreme and outrageous.

       146.   Defendant intended to inflict, and did inflict, severe emotional distress

on Plaintiff. In the alternative, Defendant knew there was a high probability that

its conduct would inflict severe emotional distress upon Plaintiff.




                                          32
    Case: 1:20-cv-06513 Document #: 1 Filed: 11/02/20 Page 33 of 33 PageID #:33




       147.   As a direct and proximate result, Plaintiff has suffered severe

emotional distress.

       WHEREFORE, Plaintiff respectfully prays that judgment be entered in her

favor and against the Defendant and that damages be awarded in an amount

sufficient to fully and fairly compensate her for her injuries.

                                 INDEMNIFICATION
                               (Defendant Cook County)

       148.   Plaintiff restates, realleges, and incorporates the allegations above as

if fully set forth fully herein.

       149.   Because the CCSO is funded by the County and the Sheriff is an

independently elected county officer sued here in his official capacity, under Illinois

law Cook County has a duty to indemnify Defendant Dart against damages,

including attorney’s fees, recovered by Plaintiff by judgment or settlement of this

action.

                                   JURY DEMAND

       150.     Plaintiff demands a jury trial on all jury issues


Dated: November 2, 2020                  Respectfully Submitted,


                                         /s/ Marni Willenson
                                         One of the attorneys for Plaintiff

Marni Willenson
marni@willensonlaw.com
WILLENSON LAW, LLC
3420 W. Armitage, Suite 6200
Chicago, IL 60647
(312) 508-5380


                                           33
